Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 1 of 3




                EXHIBIT B
        Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 2 of 3




                                            United States Attorney
                                            Northern District of California



                                              150 Almaden Boulevard, Suite 900       (408) 535-5061
                                              San Jose, California 95113         FAX:(408) 535-5066




                                           May 9, 2019

VIA FEDERAL EXPRESS

Karen W. Dyer MT(ASCP), DLM
Director, Division of Clinical Laboratory Improvement and Quality
Centers for Medicare & Medicaid Services
7500 Security Blvd.
Baltimore, Maryland 21244


       Re:      Document Access Request –
                United States v. Elizabeth Holmes and Ramesh Balwani, 18-CR-00258 EJD

Dr. Ms. Dyer:

        Federal criminal charges have been filed against Elizabeth Holmes and Ramesh Balwani,
and that prosecution is currently pending under case number 18-CR-00258 EJD in the Northern
District of California.

        In connection with this prosecution, Defendants have requested certain categories of
documents that may have been created or compiled by the U.S. Centers for Medicare &
Medicaid Services. The United States Attorney’s Office already has produced to Defendants
documents previously obtained from CMS, but recognizes that there may be additional materials
responsive to Defendants’ requests in the possession of CMS to which my office does not have
access.

      Accordingly, the United States Attorney’s Office hereby requests access to the following
documents and information in connection with the above-referenced case, to the extent such
documents are within CMS’s possession:

       1. Any and all correspondence or communications regarding Theranos between the
          federal government and John Carreyrou, The Wall Street Journal, or their employees,
          agents, or counsel, and all government documents, communications, correspondence,
          notes, or recordings (including intra-agency and/or inter-agency correspondence)
          regarding same;
        Case 5:18-cr-00258-EJD Document 79-3 Filed 06/12/19 Page 3 of 3




       2. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          Theranos’ Clinical Laboratory Improvement Amendments (“CLIA”) compliance
          during the time period of the charged conspiracies, including but not limited to those
          that concern the 2015 CLIA survey of Theranos;

       3. Any and all correspondence or communications regarding Theranos between the
          government and any clinical laboratory company or association affiliated with clinical
          laboratories (including but not limited to LabCorp, Quest Diagnostics, and the
          American Clinical Lab Association), or their employees, agents, or counsel, and all
          government documents, communications, correspondence, notes, or recordings
          (including intra-agency and/or inter-agency correspondence) regarding same;

       4. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the FDA’s determination of the type of FDA approval required for Theranos’
          proprietary technology;

       5. Any and all FBI 302s or other agency ROIs memorializing government
          communications with witnesses, and all government documents, communications,
          correspondence, notes, or recordings (including intra-agency and/or inter-agency
          correspondence) regarding same; and

       6. Any and all government documents, communications, correspondence, notes, or
          recordings (including intra-agency and/or inter-agency communications) regarding
          the 2013 CLIA survey of Theranos.

       Please write back at your earliest convenience to convey CMS’s response to the above
requests. Feel free to contact me by telephone at any time should you have any questions
regarding this matter.


                                                           Very truly yours,

                                                           ADAM A. REEVES
                                                           Attorney for the United States
                                                           Acting Under Authority Conferred
                                                           by 28 U.S.C. § 515


                                                           /s/
                                                           JOHN C. BOSTIC
                                                           Assistant United States Attorney

CC (via email): Lindsay Turner, HHS/OGC
